Citation Nr: 1758711	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for osteoarthritis of the right knee (a right knee disability).  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.   

The issue of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2008 rating decision denied the Veteran's claim for entitlement to service connection for a right knee disability; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hypertension.

CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied service connection for a right knee disability is final.  38 U.S.C. § 7104 (2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for entitlement to service connection for a right knee disability was denied in a May 2007 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claim for service connection for a right knee disability in a May 2007 rating decision, finding insufficient evidence to establish that the disability was related to the Veteran's military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the May 2007 rating decision.  Instead, he submitted additional evidence and another claim for service connection.  This evidence was considered and the claim denied in a July 2008 rating decision.  The Veteran did not appeal that portion of the decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7104 (2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

The RO reopened the Veteran's claim in September 2011, finding evidence submitted to be new and material, but again denied the Veteran's claims.  Regardless of the RO's actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board finds that the evidence received since the July 2008 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes additional VA and private treatment records, multiple VA examinations, and November 2016 testimony from the Veteran where he asserted that his right knee disability was secondary to his service-connected left knee disability.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a possible link between the Veteran's right knee disability and service, and therefore addresses one of the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 
	
Accordingly, the claim for service connection for a right knee disability, to now include as secondary to the service connected left knee disability, is reopened and will be considered on the merits.  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole, and the Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the Veteran's claim for service connection for a right knee disability can be addressed.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets further delay, remand is necessary for additional development.

The Veteran was afforded VA examinations for his bilateral knee disabilities in August 2011, May 2013, and February 2014.  While service connection was granted for the Veteran's left knee in February 2014, all of the examiners opined that the Veteran's right knee disability was not related to his military service - specifically his multiple parachute jumps and a parachuting accident in June 1972 - and attributed his right knee disability to injuries during his post-service civilian occupation.   

In both his March 2014 substantive appeal and his November 2016 hearing testimony, the Veteran asserted that, not only did multiple parachute jumps during service result in stress to both knees, but that his right knee has also gotten progressively worse from overcompensating for his left knee disability.  In addition, a November 2014 statement provided by the Veteran's private chiropractor asserts that the Veteran's right knee has been "inescapably involved" since his in-service parachute accident that injured his left knee.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Although the available VA opinions address whether the Veteran's right knee disability was proximately due to his active service, the opinions do not address whether the Veteran's right knee disability is due to, or aggravated by, his service-connected left knee disability.  

The Board also notes that the February 2014 VA examiner's negative opinion was partially based on attributing the right knee disability to a 2005 injury where the Veteran reported he stepped off of a curb and "blew out his knee."  However, as the Veteran noted in his substantive appeal and hearing testimony, the 2005 accident aggravated his left knee, not his right, resulting in his eventual left total knee arthroplasty in late 2006.  As such, the opinion of the February 2014 VA examiner is inadequate.  When VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, the Veteran's claim must be remanded for a supplemental opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim for service connection for his right knee disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the above development has been completed to the extent possible, request an additional addendum opinion from the examiner who performed the February 2014 VA examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  Following a review of the record, the examiner should respond to the following:

a)  Whether the Veteran's right knee disability at least as likely as not (50 percent or greater probability) had its onset during or is otherwise related to the Veteran's military service?  The examiner should address the Veteran's assertion that his right knee disability is related to multiple parachute jumps in service. 

b)  If the response to the above is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was (i) caused by or (ii) aggravated by (i.e., worsened beyond natural progress) his service-connected left knee disability.  The examiner should address the Veteran's assertion that his right knee has gotten progressively worse from overcompensating for his left knee, as well as the November 2014 opinion of the Veteran's private chiropractor.  

A rationale for all opinions must be provided.  The Board again stresses for the examiner that the Veteran's 2005 accident was related to his now service-connected left knee disability, not his right. 

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


